Motion granted insofar as to direct that the appeal be heard upon a typewritten record on appeal and upon typewritten appellants’ and respondents’ points upon condition that the appellants serve one copy of the typewritten record on appeal and one copy of the typewritten appellants’ points upon the attorney for the respondents and file six copies of each thereof with this court on or before May 18, 1959, with notice of argument for the June 1959 Term of this court; in which event it is directed that the appeal be added at the foot of the Enumerated Calendar for the June 1959 Term of this court. In the event appellants comply with the condition, the respondents shall serve one copy of their typewritten respondents’ points upon the attorney for the *698appellants and file six copies thereof with this court on or before June 2, 1959. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.